Fourth Court of Appeals
                                          San Antonio, Texas
                                                   May 14, 2015

                                                No. 04-14-00899-CV

        Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                           Vasquez,Jr.,
                                           Appellants

                                           v.
                   Legend Natural Gas III, LP; Legend Natural Gas, /s
      LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                              Lewis Petro Properties, Inc,
                                      Appellees

                       From the 81st Judicial District Court, La Salle County, Texas
                                   Trial Court No. 14-07-00119-CVL
                                Honorable Stella Saxon, Judge Presiding

                                                    ORDER
             The Appellee XTO Energy, Inc’s Motion for Extension of Time to File Brief has this date
      been received and filed in the above styled and numbered cause. Extension of time to file the
      Appellee’s brief is this date GRANTED. Time is extended to May 21, 2015.

                                                                                          PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Jeffrey Lee Dorrell                               Joel Vale Jr.
                Hanszen Laporte, LLP                              Atlas, Hall & Rodriguez, LLP
                11767 Katy Freeway, Suite 850                     818 W. Pecan Blvd.
                Houston, TX 77079                                 McAllen, TX 78501

                William A. Abernethy                              Jose E. Garcia
                Donnell, Abernethy & Kieschnick, P.C.             Garcia & Villarreal, L.L.P.
                PO Box 2624                                       4311 North McColl Road
                Corpus Christi, TX 78403-2624                     McAllen, TX 78504